DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed November 17, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claims 1, 4-5, 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miehlich et al. (US 9,545,372). The rejection is maintained and further applied to new claim 21. 
Miehlich et al. disclose oral compositions for the teeth. The compositions include surfactants. It is preferred that the compositions be free of anionic surfactants (col. 10, lines 1-20). Surfactants include zwitterionic, ampholytic, and nonionic surfactants are also suitable, e.g., ethoxylates of fatty acid mono- and diglycerides, of fatty acid sorbitan esters, and alkyl (oligo)glucosides and fatty acid amidoalkyl betaine. They comprise less 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  See MPEP 2143 A. Therefore, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to have made a composition comprising a combination of mono- and diglycerides, water and flavoring, wherein the composition does not comprise an anionic surfactant because these components are disclosed in the prior art as being suitable to be used together and is suggested by the prior art; the combination yielding nothing more than predictable results to one of ordinary skill in the art. 

Response to Arguments
The Examiner submits that Miehlich et al. suggest compositions that do not comprise anionic surfactants. In regard to all the examples disclosing an anionic surfactant, the examples to not limit the scope of the reference. Miehlich et al. explicitly teach an embodiment where anionic surfactants are substantially eliminated. Miehlich et al. discloses:

Therefore Miehlich et al. do indeed teach embodiments that do not comprise an anionic surfactant as recited by the instant claims. In regard to the amount of surfactant, the reference teaches the range of 0.25% to 4%. Therefore, it encompasses the range of the instant claims. In regards to a mixture, the examples disclose using a mixture of surfactants. Therefore, the reference suggests using mixtures of glycerides. 

Claim Rejections - 35 USC § 103 -Obviousness (New Rejection)
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miehlich et al. (US 9,545,372) as applied above in view of Leinen et al. (US 6,517,815).
Miehlich et al. disclose oral compositions for the teeth. The compositions include surfactants. It is preferred that the compositions be free of anionic surfactants (col. 10, 
Miehlich et al. differ from the instant claims insofar as they do not disclose specific mono and di-glycerides, and desensitizing or soothing agents.
Leinen et al. disclose cleaning agents for dental use. The composition comprises a humectant including propylene glycol (Abstract) and surfactants. Surfactants include mono and di-glycerides such as glycerol monostearate (col. 4, lines 55-62). Wound-healing and anti-inflammatory agents such as, for example, allantoin, urea, panthenol, azulene or chamomile extract may also be added to the compositions (col. 5, lines 63-65).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the application to have used glycerol monostearate as the glyceride and chamomile extract because it is a suitable glyceride for oral care compositions and chamomile is disclosed as an active that may be used in oral care compositions. 

Conclusion
Claims 1, 4-10, 13-14 and 21 are rejected.
Claims 15-20 are withdrawn.
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612